PER CURIAM.
Affirmed. See Carter v. State, 786 So.2d 1173 (Fla.2001); Alexander v. State, 830 So.2d 899 (Fla. 2d DCA 2002); Brown v. State, 827 So.2d 1054 (Fla. 2d DCA 2002); McGee v. State, 684 So.2d 241 (Fla. 2d DCA 1996). As this court did in Alexander, 830 So.2d at 899-900, we certify the same question of great public importance:
ARE ALLEGATIONS OF AFFIRMATIVE MISADVICE BY TRIAL COUNSEL ABOUT THE SENTENCE ENHANCING CONSEQUENCES OF A DEFENDANT’S PLEA FOR FUTURE CRIMINAL BEHAVIOR IN AN OTHERWISE FACIALLY SUFFICIENT MOTION COGNIZABLE AS AN INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM?
Affirmed; question certified.
DAVIS, KELLY, and VILLANTI, JJ., Concur.